number release date id office uilc cca-915155-11 ------------- from -------------------- sent thursday date pm to -------------------------------------- cc ----------------- subject re form ss question for llc i am attaching an irm provision that seems to answer the question the consent should be in the name of the single owner if the entity is disregarded for employment_tax purposes dollar_figure - employment_taxes the period for assessment of employment_taxes can be extended by using the form ss-10 consent to extend the time to assess employment_taxes this is for the taxes imposed under the federal_insurance_contributions_act form the federal_unemployment_tax_act form the railroad_retirement_tax_act form ct-1 and ct-2 and code provisions relating to collecting income_tax at the source on wages the consent form_872 obtained to extend the income_tax return of the employer does not extend the period of time for assessment of employment_taxes the name of the controlling entity will be used in the consent this is usually the name on the employment_tax return if however the employment_tax return was filed by a limited_liability_company that is disregarded in accordance with sec_301_7701-3 the name of the single owner should be used in the case of a sole_proprietorship schedule c business the primary taxpayer's name as shown on page one of the form_1040 will be input on the form ss-10 followed by dba the abbreviation for doing business as and the schedule c business name a if the taxpayer filed a joint_return the primary taxpayer is the person which owns the business or exercises substantially_all of the management and control of the trade_or_business following is an example where the schedule c is operated by the wife on a joint_return example ‘grace m bullock dba veterinary clinic‘ the instructions for signing the consent in various entity situations are as follows a corporations--the consent should be signed by a corporate officer authorized to execute the consent see discussion on those authorized to sign extensions for the income_tax return at irm corporations b partnership--any general_partner authorized to bind the partnership may sign the consent even if he she did not sign the return c limited_liability_company classified as either a partnership or corporation--any officer or other person authorized to bind the llc under the terms of llc operating_agreement may sign the consent d limited_liability_company classified as a disregarded entity--the single owner of the llc must sign the consent even if the employment_tax return was filed by the llc
